Citation Nr: 0928962	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  05-06 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for systemic multi-
joint pain, to include gout.  

4.  Entitlement to an initial compensable rating for 
recurrent ingrown toenail of the left large toe.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
January 1984 to March 1987, February 1989 to July 1989, 
December 1990 to June 1991, and November 2004 to November 
2005, with additional periods of inactive duty for training 
(INACDUTRA) and active duty for training (ACDUTRA) in the 
Texas Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2003 and January 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.
 
The issues of entitlement to service connection for a back 
disorder, entitlement to service connection for systemic 
multi-joint pain, to include gout, and entitlement to a 
initial compensable rating for recurrent ingrown toenail of 
the left large toe are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran had service as a helicopter pilot which exposed 
him to acoustic trauma; the preponderance of the competent 
medical evidence shows that current bilateral tinnitus is a 
result of this in-service exposure.


CONCLUSION OF LAW

Service connection for tinnitus is warranted. .  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2008).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2008).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
tinnitus.  Therefore, no further development is needed with 
respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The Veteran contends that he developed bilateral tinnitus as 
a result of noise exposure during his many years of active 
service and subsequent reserve service.  The Board notes that 
the Veteran served as a helicopter pilot in the U.S. 
Army/National Guard, to include having flight service during 
Operation Desert Shield/Storm.  The Board agrees with his 
assertions regarding service connection.  

The Veteran has had several periods of active duty, where he 
served as a military intelligence officer and an aviation 
officer (or pilot).  The Board concedes that service in the 
cockpit of a rotary-winged aircraft is the type of service 
which would expose the Veteran to significant noise (engine, 
rotor, communications/radio, and weapons).  The RO, in noting 
this, scheduled the Veteran for a comprehensive examination 
by a VA audiologist.  This report, dated in September 2008, 
noted service treatment records where the Veteran had 
indicated a history of a "ringing in the ears."  A specific 
October 2006 report of a private otolaryngologist, done after 
the Veteran had been released from his most recent period of 
active duty, was referenced by the examiner.  Indeed, the VA 
audiologist noted how the Veteran had complained of bilateral 
tinnitus to this physician, and how at that time, it was 
implied by the examiner that there was a relationship between 
flying service and tinnitus.  Nonetheless, the examiner 
determined that the record did not support a link between 
tinnitus and the Veteran's military service, as the Veteran 
did not report tinnitus while reporting an ear, nose, and 
throat problem in service (loss of taste).  

The Board does not find this 2008 examination particularly 
useful in assessing the validity of the Veteran's claim.  
Firstly, the examiner does not reference the reports of the 
Veteran's treating U.S. Army physician, a Dr. F, who stated 
in a May 2005 report that the Veteran had over twenty years 
of service as an Army aviator with over 5,000 flight hours in 
numerous military aircraft.  This doctor went on to give an 
unequivocal opinion that the Veteran's tinnitus was a result 
of long-term exposure to this acoustical trauma.  In listing 
his qualifications, the physician stated that he had been the 
Veteran's primary health care provider for six years as well 
as his flight surgeon.  Of note is that the letter was 
written in May 2005, during a period of active duty, and is 
thus a service treatment record as well as being a relatively 
recent diagnosis of the current disability.

Simply, there is evidence of tinnitus in service in the May 
2005 report, which is unequivocally linked to noise exposure 
as a helicopter pilot.  Given this, there is evidence of a 
current disorder, an in-service diagnosis, and a nexus 
between the current disorder and the conditions of military 
service.  The conflicting evidence does not reference this 
most recent military assessment, and is not probative when 
weighed against the Army flight surgeon's note.  As such, the 
claim is granted.  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

Back

The Veteran maintains that he incurred a fracture in his 
thoracic spine during military service as a result of his 
duty as a helicopter pilot.  He contends that he has a 
current back disability that is related to this service.  

There is a VA examination of record, conducted in October 
2008, where a nexus between a current back disability and 
service is specifically not found.  The examination relied on 
X-ray findings, and a diagnosis of osteophytes in the 
thoracic spine, with scoliosis, was made.  Additionally, a 
narrowed L5-S1 was assessed with no evidence of compression 
fractures or degenerative joint disease. The examiner, a 
physician's assistant (PA), stated that there was not enough 
evidence in the record to determine if the current back 
disorder was related to service.   

While this report is the most recent of record, it is not 
uncontroverted.  Specifically, a February 2003 X-ray finding 
diagnosed a compression fracture in the thoracic spine at 
T12.  Most significantly, is that a service treatment record, 
dated in November 2005, assessed a T12 fracture that is 
"commonly associated with career Army pilots."  This report 
was authored by an Army physical therapist, who stated that 
there was no evidence of the fracture prior to service.  The 
Veteran has not, to this date, had an examination by an 
orthopedic physician.  While the qualifications of both the 
VA PA and Army physical therapist are not in question, as 
their conclusions do differ, the Board is of the opinion that 
a new examination (by an orthopedist) is necessary to 
determine the exact nature and origin of any back disability.  
See McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006). 

Joints (Gout/Arthritis)

Regarding the claim for gout, manifesting as multi-joint 
pain, the Board notes a VA examination conducted in December 
2003.  In this report, the examiner diagnosed the Veteran 
with gout affecting the left ankle, left knee, and left hand.  
From there, the examiner went on to state that it is "at 
least as likely as not that the gout involving primarily the 
left knee is at least as likely as not service-connected."  
This opinion is strangely written, as it does not address 
other joints where gout is diagnosed, and does not mention 
the potential of other disease processes in the joints.  The 
opinion does, however, raise the possibility that the 
Veteran's gout was caused by his active service.  Of issue, 
however, is the type of service the Veteran was engaging in 
when he had in-service treatment, what joints are currently 
affected by gout or other joint disease (if present), and 
what is the nature of any other disease processes or injury 
residuals currently present in the joints.  

The Veteran reported being diagnosed with gout in 2001 while 
stationed at Ft. Rucker; however, a review of the service 
treatment records indicates that the Veteran had significant 
knee pain of unspecified origin for several years prior to 
this.  Indeed, a July 1998 private orthopedic report 
illustrates a history of knee pain that the Veteran was 
unable to relate to a specific injury.  This complaint was 
recorded when the Veteran was not on active duty, and does 
not specifically diagnose gout; however, the Veteran had 
subsequent treatments for this non-specified pain, and was 
reviewed by his flight surgeon in November 2002 during a 
period of either inactive duty for training (INACDUTRA) or 
active duty for training (ACDUTRA) (the treatment records do 
not specify).  The service treatment records do confirm a 
questionable diagnosis of either gout or arthritis in October 
2001, and the Veteran also had a physical profile for his 
knees and ankles in August 2001.  

The Board notes that for service connection to be granted for 
a condition occurring during reserve duty, it is necessary to 
determine whether the claimed condition had onset during an 
INACDUTRA or an ACDUTRA period.  Indeed, gout or arthritis 
(not resultant from injury), are diseases of the joints, and 
thus can only be service-connected if shown to have causal 
origins in an ACDUTRA period, whereas an injury to the joints 
may be service-connected if onset was in an INACDUTRA period.  
See 38 U.S.C.A. § 101(24) (2008).  Prior to making this 
determination, though, the Board must determine what specific 
joints are causative of the alleged pain.  That is, the 
Veteran has asserted bilateral knee pain; however, there is 
additional indication of complaints in the ankles and wrists, 
although the specific location of these pains has not been 
unequivocally established.  The Veteran should clarify which 
specific joints are affected by pain.  Regardless of the 
response from the Veteran, the Adjutant General of Texas 
should be contacted in order to obtain copies of any 
personnel records which would serve to establish specific 
periods of ACDUTRA and INACDUTRA, especially during August 
and October 2001.  

Following a response from the Adjutant General of Texas, the 
Veteran should be afforded a comprehensive VA orthopedic 
examination to determine the exact nature, location, and 
potential etiology of any multi-joint disability.  It is 
noted that the Veteran's entire service history (active duty, 
ACDUTRA, and INACDUTRA) should be reviewed to determine if 
the type of service the Veteran had (e.g. helicopter pilot) 
would be productive of post-service onset of a chronic 
systemic multi-joint disability (to include gout, arthritis, 
or other condition).  See McLendon v. Nicholson, 20 Vet. App. 
79, 81( 2006).  

Ingrown Toenail/Initial Rating

The Veteran is currently in receipt of a noncompensable 
rating for a recurrent ingrown toenail on the left large toe.  
He contends that the disorder is productive of pain and 
discomfort of a greater severity than what is contemplated in 
the noncompensable rating.  

The most recent examination assessing the severity of the 
Veteran's condition was conducted in 2004, and is thus 
approximately five years old.  The age of an examination is 
not, in itself, an automatic reason to remand for further 
development.  Given, however, that the Veteran has 
continually submitted statements alleging a disability of 
greater severity, and the foremost interest on the part of VA 
in having the most accurate representation of the disability 
picture, the Board determines that a new examination is 
necessary to address severity of the claimed condition.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).





Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Contact the Adjutant General of Texas 
to obtain copies all personnel records 
(either ACDUTRA or INACDUTRA) for the 
Veteran.  The Veteran is also asked to 
identify any records in his possession 
(drill payment deposits, etc.) which may 
help to determine his specific periods of 
INACDUTRA and ACDUTRA for the purposes of 
the claim.  The copies should be attached 
to the claims file.  
  
3.  Schedule the veteran for a VA 
orthopedic examination for the purposes of 
determining the nature, approximate onset 
date and/or etiology of any back 
disability and multi-joint disability, to 
include the bilateral knees, feet, and 
wrists, that is/are currently present.  
Following a review of the relevant 
evidence in the claims file, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to 
provide an opinion on the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any back disorder or multi-joint 
disability began during service or 
is causally linked to any incident 
of service.  For a chronic multi-
joint disability, the examiner is 
asked to identify specific affected 
joints and to annotate whether those 
joints are affected by a chronic 
disease, residuals of an injury 
occurring either during active duty, 
ACDUTRA, or INACDUTRA, or some 
combination thereof.  The examiner 
is specifically asked to opine as to 
what, if any, causal impact the 
Veteran's helicopter service (in all 
periods of service) had on the 
development of a current disorder.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim. 

Secondly, the examiner is asked to 
evaluate the condition of the 
Veteran's service-connected left 
large toe.  The examiner should 
determine the severity of the 
ingrown toenail condition, and 
should report as to what, if any, 
impact the Veteran's condition has 
on gait, mobility, and on other 
areas of daily living.  If possible, 
the examiner should state whether 
the impact is mild, moderate, or 
severe in nature.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

4.  Upon completion of the above-directed 
development, re-adjudicate the Veteran's 
claims.  Should any determination be less 
than fully favorable, issue an appropriate 
supplemental statement of the case and 
return the claims to the Board for final 
adjudication.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


